Per Ouriám:

The only question involved in this law-, suit is whether the plaintiffs in error abandoned their homestead prior to the levy of an execution thereon. This is solely a question of fact. There was considerable conflicting evidence introduced in the court below from which the trial court found against the claim of plaintiffs in error. This court has frequently held that it will not disturb the finding of the lower court made on contradictory evidence.
The judgment of the court below is affirmed.